The respondent’s determination was neither arbitrary nor capricious, nor contrary to law. It was in accordance with the applicable regulations and statutes. Petitioners are not seeking an adjustment which was “necessary to avoid substantial inequities arising from the use of previously certified rates” (10 NYCRR 86-2.12 [b]). The previously certified rates of some of *639the petitioners had already been increased based on labor cost review panel awards for the year 1980 (see, 10 NYCRR 86-2.14 [g]). Accordingly, they were receiving reimbursement at higher rates than those who had not applied for and received labor cost review panel awards. The higher rates were based upon actual 1980 labor costs, and accordingly those petitioners suffered no “substantial inequities” arising from their use. Other petitioners had pending applications for labor cost panel review awards. They received the full midyear adjustment subject to modification based upon the ultimate determination of their respective pending applications. Accordingly, they would ultimately be in the same position as those petitioners whose applications had already been granted.
We have considered petitioners’ remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.